UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1802


JERRY BOWMAN,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA NA, d/b/a Bank of America Home Loans,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cv-03436-TLW)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Bowman, Appellant Pro Se.       Robert Ashley Muckenfuss,
Elizabeth   Marion   Zwickert  Timmermans,   MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry Bowman appeals the district court’s orders denying

relief on his civil action in which he claimed the Defendant

discriminated     against    him   based      on   his   disability   while

considering him for a mortgage loan modification under the Home

Affordable Modification Program (HAMP), and denying his motion for

reconsideration.      We    have   reviewed    the   record   and   find   no

reversible error.    Accordingly, although we grant Bowman leave to

proceed in forma pauperis, we affirm for the reasons stated by the

district court.    See Bowman v. Bank of Am. NA, No. 3:13–cv–03436–

TLW (D.S.C. June 16, 2016 & Oct. 13, 2016).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2